 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH B. FRUEH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
 5 Facsimile: (916) 554-2900

 6 Attorneys for Defendant
   DANIEL T. ZWICKY
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   SONNY MARTINEZ, et al.,                    Case No. 2:16-CV-02566-TLN-EFB

12                       Plaintiffs,            STIPULATION AND ORDER RE:
                                                DEFENDANT DANIEL T. ZWICKY’S
13                v.                            RESPONSE TO PLAINTIFFS’ AMENDED
                                                PLEADING
14   CITY OF WEST SACRAMENTO, et al.,

15                       Defendants.

16

17

18

19
20

21

22

23

24

25

26
27

28



30
 1                                        STIPULATION AND ORDER

 2          IT IS HEREBY STIPULATED, by and between Plaintiffs and Defendant Daniel T. Zwicky, and

 3 subject to Court approval, that Defendant Zwicky shall not be required to file an Answer or other

 4 responsive pleading at this time. Plaintiffs and Defendant Zwicky shall file a stipulation and proposed

 5 order on or before March 6, 2019, regarding the timing of Defendant Zwicky’s Answer or other

 6 responsive pleading. The reasons for this stipulation are as follows:

 7          1.     On March 30, 2017, Defendant Zwicky moved to dismiss the original Complaint.

 8          2.     On October 27, 2017, Plaintiffs moved to amend the Complaint and lodged a proposed

 9 First Amended Complaint (“FAC”).

10          3.     On February 5, 2019, the Court granted in part and denied in part Plaintiffs’ motion to

11 amend, and denied Defendant Zwicky’s motion to dismiss as moot. The Court granted Plaintiffs

12 30 days to file any additional motion to amend.

13          4.     Plaintiffs are still considering whether to file an additional motion to amend regarding the

14 claims alleged against Defendant Zwicky. Plaintiffs anticipate that they will make a determination on or

15 before March 6, 2019.

16 ///

17 ///

18 ///

19 ///
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///


      STIP. & ORDER RE:                                 1
30    DEF. ZWICKY’S RESP. TO PLS.’ AM. PLEADING
 1          5.     Whether Plaintiffs file an additional motion to amend or proceed with the FAC (as

 2 modified by the Court’s Order, ECF No. 69), Plaintiffs will provide Defendant Zwicky with at least

 3 30 days to file a response after they make their determination.

 4 Dated: February 20, 2019                             MCGREGOR W. SCOTT
                                                        United States Attorney
 5

 6                                                By:   /s/ Joseph B. Frueh
                                                        JOSEPH B. FRUEH
 7                                                      Assistant United States Attorney
 8                                                      Attorneys for Defendant
                                                        DANIEL T. ZWICKY
 9

10 Dated: February 20, 2019                             THORN LAW FIRM

11
                                                  By:   /s/ Douglas R. Thorn            (authorized 2/20/2019)
12                                                      DOUGLAS R. THORN
13                                                      Attorney for Plaintiffs
14
     IT IS SO ORDERED
15
     Dated: February 26, 2019
16

17

18

19                                                       Troy L. Nunley
                                                         United States District Judge
20

21

22

23

24

25

26
27

28


      STIP. & ORDER RE:                                 2
30    DEF. ZWICKY’S RESP. TO PLS.’ AM. PLEADING
